DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric J. Yurenko on 5/6/2021.
The application has been amended as follows: 
Replace “open positions”, Claim 21 Lines 9-10 , with:  -- open position -- ;
Replace “any one of said open positions”, Claim 21 Lines 21-22, with:  	-- said open position -- ;
Replace “open positions”, Claim 26 Lines 9-10 , with:  -- open position -- ;
Replace “any one of said open positions”, Claim 26 Lines 23-24, with:  	-- said open position -- ;
Replace “open configurations”, Claim 31 Lines 7-8 , with:  	-- open configuration -- ;
Replace “any one of said open configurations”, Claim 31 Lines 19-20, with:  	-- said open configuration -- ;
Replace “open positions”, Claim 36 Lines 9-10 , with:  -- open position -- ;
Replace “any one of said open positions”, Claim 36 Lines 20-21, with:  	-- said open position -- ;

REASONS FOR ALLOWANCE
Claims 21, 23-26, 28-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a surgical stapler having all limitations claimed in independent Claims 21, 26, 31, and 36 (similar language using synonyms designated by “/” below), particularly comprising:
–a firing element/system (additionally refer to the 35 USC 112f interpretation discussed in previous Office Actions - an elongated structure like a firing rod or a drive beam or equivalent, e.g. item 5804 in Figs. 64-65, Para 0324, etc.) moving from a proximal to a distal position during a staple firing stroke, 
– a closure system moving a second jaw with respect to a first jaw (or transitioning an end effector, Claim 31) between an open and a closed configuration/position during a closure stroke, 
– a display (or a progress indicator, Claim 26) configured to cumulatively display/indicate a current position of the second jaw (or of the end effector, Claim 31) during the closure stroke and a current position of the firing element/system during the firing stroke, the “current position” being understood as an instantaneous, real-time ability of the display/progress indicator to indicate/display any of the current intermediary positions recited, between the open-closed positions of the jaw/end effector during the closure stroke, and between the distal-proximal positions of the firing element/system during the firing stroke. This is in line with Applicant’s persuasive arguments filed on 3/22/2021 and excerpted below (emphasis on “progression … throughout its movements”).

    PNG
    media_image1.png
    154
    513
    media_image1.png
    Greyscale

Excerpt from Applicant's persuasive arguments (Page 9 of the 3/22/2021 filing)

For illustration purposes, Figs 78 and 80 of the examined disclosure, and Paras 0402-0403 (of the published version of the spec) demonstrate a display capable of displaying in real-time any of the current positions of the anvil jaw (closure indicator 5038 in Fig. 78, Para 0403) and any of the current positions of the firing member (knife progression indicator 5040 in Fig. 78, Para 0402). This is different than the displays taught by the prior art of record (120 in Fig. 3 of US Pub 20110204119 by McCuen, or 15 in Figs. 4-7 of US Pub 20120209288 by Robinson, or 1002, Para 0431 of US Pub 20110288573 by Yates, etc.), none possessing the recited capability of displaying both current positions/progressions in real-time. Since the prior art (e.g. references above) teaches instruments that lack said features, the prior art does not anticipate the claimed subject matter.   Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 23-25, 28-30, 32-35, and 37-38  are allowable as depending from independent Claims 21, 26, 31, and 36 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731